Citation Nr: 0739771	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis, 
status post colon resection, secondary to the development of 
dysplasia in the colon, and mucosal protectomy, claimed as 
due to exposure to hazardous environmental agents employed in 
Project Shipboard Hazard and Defense (SHAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
ulcerative colitis, status post colon resection, secondary to 
the development of dysplasia in the colon, and mucosal 
proctectomy.

The veteran provided testimony before a Veterans Law Judge at 
the RO in October 2007, at which time the veteran was 
provided 60 additional days to submit evidence prior to the 
issuance of a decision (December 16, 2007); a transcript is 
of record.


FINDING OF FACT

The ulcerative colitis, status post colon resection, 
secondary to the development of dysplasia in the colon, and 
mucosal proctectomy (ulcerative colitis) is not shown to be 
causally or etiologically related to service from October 
1963 to October 1967, including the veteran's participation 
in Project SHAD.


CONCLUSION OF LAW

The ulcerative colitis disability, claimed as resulting from 
participation in Project SHAD, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for ulcerative 
colitis, status post colon resection, secondary to the 
development of dysplasia in the colon, and mucosal 
proctectomy (ulcerative colitis).  He essentially contends 
that he developed ulcerative colitis because of exposure to 
toxic chemicals during his participation in Project SHAD.

At the outset of this discussion, the Board notes that 
records associated with the claims file confirm the veteran's 
participation in Project SHAD while serving aboard the USS 
Herbert J. Thomas during "Purple Sage" (January 5, 1966-
February 3, 1966), and "Scarlet Sage" (February 9, 1966-
March 4, 1966).  

As noted in these records, Project SHAD, an acronym for 
"Shipboard Hazard and Defense", was part of a larger effort 
called Project 112, which was a comprehensive program 
initiated in 1962 by the Department of Defense to protect and 
defend against potential chemical and biological warfare 
threats.  Project SHAD encompassed a series of tests by the 
Department of Defense to determine the vulnerability of U.S. 
warships to attack with chemical and biological warfare 
agents and the potential risk to American forces posed by 
those agents.  The particular test conducted on the USS 
Herbert J. Thomas for Purple Sage involved a 
methylacetoacetate, a sarin nerve agent stimulant.  The 
stimulant used for Scarlet Sage was a biological tracer, 
Bacillus subtilis var. niger, often referred to as Bacillus 
Globigii (BG).

In light of these records, the Board concedes that the 
veteran was exposed to methylacetoacetate and BG while 
participating in Project SHAD.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38U.S.C.A. §§1110, 1131 (West 2002); 38C.F.R. 
§3.303 (2007).  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210F.3d1351, 1353 (Fed. Cir. 
2000).  To establish service connection, there must be:  (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12Vet. App.247, 252 
(1999), citing Caluza v. Brown, 7Vet. App.498, 506 (1995), 
aff'd 78F.3d604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10Vet. 
App.183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App.124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App.492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R. §3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under §3.307) to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at a later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38C.F.R. §3.303(b).  

A determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he had in service or during a presumption period, or whether 
lay evidence will suffice, depends on the nature of the 
veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App.488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Again, whether medical evidence or 
lay evidence is sufficient to relate the current disorder to 
the in-service symptomatology depends on the nature of the 
disorder in question.  Savage, 10 Vet. App. at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §5107; Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran's service medical records do not indicate that 
the veteran had the ulcerative colitis disability prior to 
active service nor do they show that he suffered or incurred 
the disability during active service.  The enlistment exam, 
dated October 1963, does not indicate that the veteran 
suffered an intestinal or digestive problem at that time.  
Similarly, the separation exam, dated October 1967, does not 
indicate any problems with the veteran's intestine or 
digestive system.  Therefore, the Board finds that the 
service medical records provide limited evidence against this 
claim. 

In July 2004, the veteran underwent a VA examination.  During 
the exam, the veteran stated that he was diagnosed with 
ulcerative colitis in 1970 and that in 1986 or 1987, medical 
providers found dysplasia in a routine colonoscopy, which 
required a surgery.  In 1987, the veteran had a surgery that 
called for removing the large intestine and creating a J-
pouch.  His surgical procedures were completed in 1988.  

During the exam, the veteran indicated that he was exposed to 
chemical and biological agents that were sprayed on his ship 
as part of Project SHAD in 1966.  The veteran further 
indicated that he had not heard of others suffering 
ulcerative colitis as a result of SHAD, but that he does not 
know many people from the experiment.

In the assessment, the VA examiner noted the veteran's 
ulcerative colitis, status post colon resection, secondary to 
the development of dysplasia in the colon.  The examiner also 
noted the veteran's exposure to chemical and biological 
agents through the SHAD project and stated that he was 
unaware of any established relation between the veteran's 
exposure to the chemical and biological agents and the 
veteran's intestinal problem.  The examiner further stated 
that the etiology of ulcerative colitis is autoimmune 
disease, and that whether the veteran's condition is related 
to the agent exposure is not established and would be 
speculative at this point.  The veteran was advised to keep 
monitoring any information he gets from the Department of 
Defense for any future finding relating to this issue.

The Board finds that this medical opinion provides evidence, 
overall, against this claim, clearly indicating no 
association between exposure and the disorder at issue.

During the veteran's testimony before the Board in October 
2007, the veteran stated that he served on the USS Herbert J. 
Thomas and participated in Project SHAD.  He testified that 
in his last year of service, post-Project SHAD, that he 
visited the sick bay two or three times for stomach related 
problems, but that doctors told him his symptoms were related 
to nerves.  He further indicated that his service medical 
records made no note of those visits, and that he had 
accepted that his problems were nerve related.

The veteran also testified that after separation from 
service, he sought and received continuous treatment for his 
condition.  The veteran indicated that he was probably 
diagnosed as having ulcerative colitis in 1976, but that he 
had been diagnosed with at least two other disorders prior 
thereto.  In addition, he indicated that records of his 
treatment from the late 1960's, after separation, were 
unavailable since the medical provider discarded them after 
10 years.  He also indicated that he believed that he had 
more service medical records but that they were destroyed in 
a fire.  

The Board notes that there was a fire at National Personnel 
Records Center (NPRC) in 1973; however, there has been no 
indication that the veteran's records were lost in the fire.  
A review of the records fails to indicate that any service 
medical records are missing.     

Finally, the veteran testified that he believed his 
ulcerative colitis should be service connected because he was 
exposed to the substances used in Project SHAD.  He indicated 
that his diet has remained the same since he was a child; 
that his parents, grandparents, and most close relatives have 
lived long, healthy lives, so he does not feel that he 
inherited the disease; and that his own research showed that 
80-90 percent of cases of ulcerative colitis are caused by 
the environment. 

Although the veteran may sincerely believe that his 
ulcerative colitis is related to chemical exposure in 
service, he, as a layman, does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As discussed in detail above, a VA 
physician considered the question, but determined that the 
veteran's ulcerative colitis is unrelated to his chemical 
exposure.

The Board must also find that, notwithstanding the veteran's 
statements of treatment, the actual treatment records 
obtained provide evidence against this claim, indicating a 
disorder that began many years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the veteran submitted various articles 
regarding his condition as well as articles discussing the 
chemicals used in project SHAD.  With regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the veteran is not accompanied 
by the opinion of any medical expert.  The Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's ulcerative colitis had its 
onset in service, manifested to a compensable degree within 
one year of separation, or is otherwise related to his 
military service.  The Board finds that the service medical 
record, available post-service medical record, and the VA 
medical opinion provide evidence against this claim, 
outweighing the veteran's lay statements.  Thus, the benefit 
sought on appeal is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and information 
in his possession to the AOJ.  

The April 2003 letter did not address rating criteria or 
effective date.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, records from the social security 
administration, and private medical records.  The veteran was 
afforded a VA medical examination in July 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained that 
could be obtained.  The veteran was provided two months to 
obtain more medical evidence, which did not occur, and 
clearly indicate within his hearing that there were no other 
medical records for the VA to obtain.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for ulcerative colitis, status post colon 
resection, secondary to the development of dysplasia in the 
colon, and mucosal protectomy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


